Title: To Benjamin Franklin from Caffiéri l’ainé, 6 December 1773
From: Caffiéri, ——, l’ainé
To: Franklin, Benjamin


Monsieur
Calais le 6 xbre 1773
Jay l’honneur de vous donner avis que je vous Envoie par messieurs minet & fector de Douvres une Caisse Emballee Contenant Librairie marquee MF Libri que Jay recû de Paris d’Envoy de Mr. Pankouke. Vous voudrèz bien avoir la Complaisance de men accuser la reception, jay deboursè pour port de Paris à Calais passavants porteurs &c. 15 livres tournois, que jay porté en Compte à messieurs minet & fector qui sen prevaudront sur vous avec leurs autres fraids. Jay 1 honneur d’etre avec une parfaitte Consideration, Monsieur Votre tres humble et tres obeissant Serviteur
Caffieri l’ainé
Monsieur franklin / Londres
 
Addressed: To / Monsr. Franquelin depute / des Colonies d’ Amerique / Membre de la societé royale / et de l’academie des Sciences / de Paris In Crawen Street / London
